United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, MANAGER
COLUMBUS PROCESSING & DISTRIBUTION
CENTER, Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0212
Issued: June 8, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 7, 2017 appellant filed a timely appeal from an October 16, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $2,374.50 for the period August 21, 2016 through
January 7, 2017; (2) whether OWCP properly determined that appellant was at fault in the creation
of the overpayment, thereby precluding waiver of recovery of the overpayment; and (3) whether
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence on appeal. The Board’s jurisdiction is limited to the
evidence which was before OWCP at the time it issued its final decision. Thus, the Board is precluded from
considering this new evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

OWCP properly required recovery of the overpayment by deducting $200.00 every 28 days from
appellant’s continuing compensation payments.
On appeal appellant contends that he was not aware of the overpayment, that it was OWCP
who made the mistake, and that OWCP should therefore be held liable for it. He further contends
that repayment of the overpayment would cause financial hardship as he has a fixed income, owes
back taxes, and his wife is unemployed. Appellant claims that he has to pay household expenses
and his wife’s bills.
FACTUAL HISTORY
This case has previously been before the Board with respect to a prior overpayment of
compensation.3 The facts of the case as presented in the prior Board decision are incorporated
herein by reference. The relevant facts are set forth below.
On May 31, 2012 appellant, then a 55-year-old processing clerk, filed an occupational
disease claim (Form CA-2) under OWCP File No. xxxxxx201 alleging that he sustained bilateral
carpal tunnel syndrome in the performance of his federal employment duties. He stopped work on
May 25, 2012 and returned to work on June 4, 2012. On September 5, 2012 OWCP accepted the
claim for bilateral carpal tunnel syndrome.
Appellant underwent left carpal tunnel release on February 15, 2013 and right carpal tunnel
release on August 2, 2013. Both surgeries were authorized by OWCP. On December 10, 2013
appellant returned to full-time, limited-duty work.4
On January 20, 2015 appellant filed a notice of a recurrence (Form CA-2a) alleging that he
sustained a recurrence of disability on January 8, 2015 causally related to his accepted employment
injury. On February 19, 2015 OWCP informed appellant that it had administratively converted
this claim for a recurrence to a claim for a new occupational disease as he described a new injury
as a result of performing his regular work duties. The new claim was opened under OWCP File
No. xxxxxx781.
By decision dated April 1, 2015, OWCP denied appellant’s occupational disease claim,
finding that the medical evidence was insufficient to establish a medical condition causally related
to the accepted employment factors. By decision dated July 16, 2015, it vacated its April 1, 2015

3

Docket No. 15-0530 (issued July 29, 2015).

4

By decision dated December 29, 2014, OWCP found that appellant received an overpayment of compensation in
the amount of $3,156.49 because he had returned to full-time, limited-duty work on December 10, 2013, but received
wage-loss compensation for total disability through January 11, 2014. It also found that he was without fault in the
creation of the overpayment, but denied waiver of recovery of the overpayment as his monthly income of $5,200.00
exceeded his monthly expenses of $4,775.00 by $425.00. OWCP directed repayment of the overpayment in the
amount of $150.00 a month. On January 20, 2015 appellant filed a timely appeal of OWCP’s December 29, 2014
decision to the Board. By decision dated July 29, 2015, the Board affirmed the December 29, 2014 OWCP
overpayment decision. Docket No. 15-0530 (issued July 29, 2015).

2

decision and accepted the claim for bilateral carpal tunnel syndrome and bilateral ulnar nerve
lesion.5
OWCP, by letter dated March 6, 2016, expanded the acceptance of appellant’s claim to
include cubital tunnel syndrome of the right and left upper limbs. It authorized carpal tunnel
release of the left upper extremity and ulnar nerve decompression at the left elbow with medial
epicondylectomy performed on March 24, 2016. OWCP paid appellant compensation for
temporary total disability commencing March 6, 2016 on the periodic rolls.
By letter dated March 17, 2016, OWCP advised appellant of his regular 28-day payment,
which reflected his gross earnings of $3,622.56, less deductions for health benefits totaling
$274.12, less deductions for basic life insurance (BLI) totaling $17.70, and less deductions for
optional life insurance (OLI) totaling $128.80, for a regular net compensation payment of
$3,201.94, which he received on various dates through August 20, 2016.
By letter dated February 3, 2017, OWCP notified appellant of its preliminary determination
that he received a $2,374.50 overpayment of compensation under File No. xxxxxx201 as it failed
to properly deduct health insurance premiums and premiums for BLI and OLI code Y5, from
August 21, 2016 through January 7, 2017, following a pay rate conversion between appellant’s
accepted claims. It determined that it should have deducted $1,642.00 for health insurance
benefits, $88.50 for BLI, and $644.00 for OLI code Y5, for the above period. OWCP also
informed appellant of its preliminary determination that he was at fault in the creation of the
overpayment as he accepted payments which he knew or should have reasonably known were
incorrect. It advised him that he could submit evidence challenging the fact, amount, or fault
finding and request waiver of recovery of the overpayment. Additionally, OWCP informed
appellant that, within 30 days, he could request a telephone conference, a final decision based on
the written evidence, or a prerecoupment hearing. It requested that he complete an enclosed
overpayment recovery questionnaire (Form OWCP-20) and submit supporting financial
documents.6
In an overpayment action request signed February 27, 2017, appellant requested a
prerecoupment hearing by teleconference. He submitted a completed Form OWCP-20 also dated
February 27, 2017. Appellant contended that he was not at fault in creating the overpayment as
he was not responsible for processing or making any changes to his account when he received his
compensation by direct deposit. He asserted that he just glanced at the amount deposited into his
account and carried on with his daily business. Appellant maintained that OWCP was responsible
for any changes to his account. He claimed that dealing with all of the forms he had to complete
was complicated enough. On the Form OWCP-20, appellant reported total monthly income of
$4,988.00, which included $3,100.00 in FECA benefits, and $1,888.00 in Veterans Affairs (VA)
benefits. He also reported monthly expenses, which included $1,388.82 for rent or mortgage
5
OWCP administratively combined OWCP File Nos. xxxxxx201 and xxxxxx781, with File No. xxxxxx201 serving
as the master File No.
6

The record reflects that, while appellant received net compensation in the amount of $3,201.94 every 28 days
prior to August 21, 2016, after August 21, 2016 he received net compensation in the amount of $3,522.56 every 28
days.

3

including property tax, $400.00 for food, $200.00 for clothing, $790.00 for utilities, $200.00 for
other expenses, and $701.00 and $381.00 for debts with the Kemba Financial Credit Union.
Appellant indicated the following assets: $200.00 in a checking account; and $5,000.00 for other
personal property and other funds for a total of $5,200.00 in assets. On a separate sheet, he listed
additional monthly expenses, which included $59.00 for Lowes, $27.00 for BestBuy, $47.00 for
creditor with an illegible name, $237.00 for T-Mobile, $147.19 for ATT U-Verse television
service, $20.00 for a Dell computer, $297.00 for Visa, $70.00 for gas, $60.00 for telephone,
$100.00 for dental, $80.00 for water, $300.00 for fuel, $200.00 for automotive expenses, and
$200.00 for personal necessities.
During the prerecoupment hearing held on August 15, 2017, appellant restated his prior
contention that the overpayment occurred through no fault of his own. Rather it was OWCP’s
fault as it was their responsibility to make the correct payments. Appellant explained that he had
mistakenly listed monthly expenses of $790.00 for utilities and then separately listed the amount
for these same expenses. He indicated that the $701.00 and $381.00 payments to Kemba Credit
Union were car payments for two vehicles. Appellant related that $200.00 a month for automotive
expenses was for the upkeep of the vehicles including brakes, oil changes, and other items. He
noted that personal necessities were for clothes and things he had to buy to live. Appellant’s credit
card payments were minimum payments. He advised that his wife earned $1,300.00 a month.
Following the prerecoupment hearing, appellant, by letter dated September 11, 2017,
informed OWCP that, effective November 1, 2017, his wife would be unemployed. He contended
that her unemployment would greatly compromise his ability to repay the overpayment as his
funds on hand were needed to pay household expenses and other debt incurred by his spouse.
Appellant submitted various financial documents.
By decision dated October 16, 2017, an OWCP hearing representative finalized the
preliminary determination, finding that appellant received a $2,374.50 overpayment of
compensation for the period August 21, 2016 through January 7, 2017. He also found that
appellant was at fault in the creation of the overpayment because he should have reasonably known
that his compensation payments were incorrect and, thus, he was not entitled to waiver of recovery
of the overpayment. The hearing representative noted appellant’s reported monthly expenses,
totaling $5,864.61.7 He further noted that during the prerecoupment hearing, appellant indicated
that he had made a mistake by listing $790.00 in utilities expenses and also separately listing the
amount for these utilities. The hearing representative subtracted $790.00 from $5,074.61 to
calculate monthly expenses in the amount of $4,284.61. He directed repayment of the
overpayment by deducting $200.00 from appellant’s continuing compensation.
LEGAL PRECEDENT -- ISSUE 1
Section 8129(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the

7

The Board notes that appellant incorrectly calculated a total of $5,074.61in monthly expenses. Appellant actually
reported $5,864.61 in monthly expenses. OWCP also incorrectly indicated that he reported $1,348.42 for rent or
mortgage as his February 27, 2017 Form OWCP-20 indicated that he reported $1,388.82 for this expense.

4

performance of duty.8 When an overpayment has been made to an individual because of an error
of fact or law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which the individual is entitled.9
ANALYSIS -- ISSUE 1
The Board finds that fact of overpayment has been established and is not contested. The
record reflects that OWCP failed to deduct health insurance and life insurance premium amounts
for the period August 21, 2016 through January 7, 2017. An overpayment occurred due to the
nondeduction of these health and life insurance premiums. OWCP provided a worksheet
explaining how the overpayment was calculated for this time period. It calculated that appellant
owed deductions in the amount of $1,642.00 for health insurance premiums, $88.50 for BLI
premiums, and $644.00 for OLI premiums for a total of $2,374.50.
The Board finds that an overpayment of compensation was created in the amount of
$2,374.50 due to underwithholding of health insurance and life insurance premiums.10
LEGAL PRECEDENT -- ISSUE 2
Under OWCP regulations, waiver of the recovery of an overpayment may be considered
only if the individual to whom it was made was not at fault in accepting or creating the
overpayment.11 The fact that the overpayment was the result of error by OWCP or another
government agency does not by itself relieve the individual who received the overpayment of
liability for repayment if the individual also was at fault for receiving the overpayment.12 Each
recipient of compensation benefits is responsible for taking all reasonable measures to ensure that
payments he or she received from OWCP are proper. The recipient must show good faith and
exercise a high degree of care in reporting events that may affect entitlement to or the amount of
benefits. A recipient who has done any of the following will be found to be at fault with respect
to creating an overpayment: (1) made an incorrect statement as to a material fact which he or she
knew or should have known to be incorrect; (2) failed to provide information which he or she knew
or should have known to be material; or (3) accepted a payment which he or she knew or should
have known to be incorrect (this provision applies only to the overpaid individual).13
With respect to whether an individual is without fault, section 10.433(b) of OWCP
regulations provides that whether or not OWCP determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances surrounding the

8

5 U.S.C. § 8129.

9

20 C.F.R. §§ 10.434-10.437.

10

See J.L., Docket No. 16-0778 (issued November 2, 2016); M.N., Docket No. 16-0360 (issued July 5, 2016).

11

20 C.F.R. § 10.433(a).

12

Id. at § 10.435(a).

13

Id. at § 433(a); see Kenneth E. Rush, 51 ECAB 116 (1999).

5

overpayment. The degree of care expected may vary with the complexity of those circumstances
and the individual’s capacity to realize that he or she is being overpaid.14
ANALYSIS -- ISSUE 2
The Board finds that OWCP improperly determined that appellant was at fault in the
creation of the overpayment. According to OWCP’s procedures, a claimant is found without fault
if the overpayment results from the underwithholding of health or life insurance premiums, unless
the claimant had actual knowledge of the calculation error.15
Before OWCP, appellant contended that he had no way of knowing that he was receiving
incorrect payments. By the March 17, 2016 letter, OWCP specifically notified appellant that, after
deductions for health insurance premiums in the amount of $274.12, BLI premiums in the amount
of $17.70, and OLI premiums in the amount of $128.80, his net compensation check totaled
$3,201.94. Appellant received payments in the amount of $3,201.94 on various dates through
August 20, 2016. OWCP found that appellant should have reasonably known that the increased
payments he received after August 21, 2016 were incorrect. While the record reflects that
payments covering the period August 21, 2016 through January 7, 2017 increased, there is no
documentation of record establishing that appellant had actual knowledge that this increase in his
compensation payments was due to OWCP’s failure to deduct his health and life insurance
premiums.
Under the circumstances of this case, the Board finds the evidence of record on appeal
insufficient to establish that appellant actually knew or reasonably should have known that he
received an overpayment of compensation for the period August 21, 2016 through
January 7, 2017. Consequently, the case will be remanded so that OWCP can consider whether
he is entitled to waiver of recovery of the overpayment.16
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $2,374.50 for the period August 21, 2016 through
January 7, 2017. The Board also finds that he was without fault in the creation of the overpayment
and that, consequently, the case must be remanded to OWCP to consider waiver of recovery of the
overpayment.17

14

Id. at § 10.433(b).

15

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.5(b)(1)(c) (June 2009). See also P.H., Docket No. 13-0642 (issued August 12, 2013).
16

Id., see also Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions,
Chapter 6.200.5(b)(1)(c) (June 2009).
17
In light of the Board’s finding that the case must be remanded for OWCP to consider waiver of recovery of the
overpayment, it is premature to address Issue 3.

6

ORDER
IT IS HEREBY ORDERED THAT the October 16, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed in part and reversed in part. The case is remanded
for further proceedings consistent with this decision of the Board.
Issued: June 8, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

